DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on October 27, 2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0191279 to Calman et al. in view of U.S. Patent Pub. No. 2018/0121891 to Hosny et al., U.S. Patent Pub. No. 2020/0250654 to Garrett et al., and U.S. Patent Pub. No. 2014/0217169 to Lewis et al.
Per Claim 1: Calman discloses:
A card dispenser for dispensing rewritable cards, the card dispenser comprising: (see Calman at ¶ 73: FIGS. 8A and 8B illustrate some embodiments in which the general purpose interface 295 is integrated with or removably attached to a mobile device 200.)
a card feeder configured to receive or dispense a rewritable card, the rewritable card comprising an electrophoretic display; (see Calman at ¶ 73: FIGS. 8A and 8B illustrate some embodiments in which the general purpose interface 295 is integrated with or removably attached to a mobile device 200.  See also FIG. 8A, which depicts an opening in the general purpose interface 295 that receives the rewritable card 400.  See also ¶ 9: In some embodiments, the electronic displays are persistent displays such as, in one embodiment, electronic ink displays.)
a processor configured to receive card data via a [[short-range wireless]] connection with a mobile device of a user, the card data comprising (i) a card identifier of a plurality of card identifiers associated with an account of the user and [[(ii) a unique derivation key for encrypting the card identifier, the unique derivation key being derived from a unique master key]]; and (see Calman at ¶ 72: As illustrated, the mobile wallet application 300 may display any data needed or desired relating to the vehicle. In this embodiment, the payment vehicle data displayed on the mobile device display 230 includes the account number, expiration date, CVV number, user name, issuing bank and a customer service telephone number. Button 700 is included in the application to instruct the general purpose card interface 295 to “Make Card” to which the magstripe encoder 296 may write data to the magnetic strip 450 of the general purpose card 400 and the e-ink encoder 297 may generate the desired data/graphics to be displayed on the one or more displays 450 of the general purpose card 400.  See also ¶ 62: As illustrated, any number of payment vehicles may be contained within the mobile wallet application 300. For instance, the mobile wallet application 300 may include payment vehicle 1 301, payment vehicle 2 302, payment vehicle 3 303, and up to any number of payment vehicles “N” 305 as illustrated. “N” may be any number desired, but will generally be from 0-20, such as 1-10, and in some embodiments 1-5.)
a card writer, within the card dispenser, configured to: (see Calman at FIG. 2: E-ink encoder 297)
power the electrophoretic display of the rewritable card; (see Calman at ¶ 66: In a particular embodiment, the card 400 does not include any sort of power source for the electronic ink image displays 430. As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.)
overwrite memory of the rewritable card with the card data to cause at least a portion of the card data to be rendered on the electrophoretic display of the rewritable card; and (see Calman at ¶ 66: In a particular embodiment, the card 400 does not include any sort of power source for the electronic ink image displays 430. As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.)
stop the powering of the electrophoretic display of the rewritable card, wherein the rendering of the portion of the card data remains on the electrophoretic display of the rewritable card subsequent to the stopping of the powering of the electrophoretic display of the rewritable card. (see Calman at ¶ 66: In a particular embodiment, the card 400 does not include any sort of power source for the electronic ink image displays 430. As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.  See also ¶ 60: Many of the technologies can hold static text and images indefinitely without using electricity, while allowing images to be changed later.)
However, Calman fails to disclose, but Hosny, an analogous art of programming payment cards, discloses writing an encryption key to a payment card (see Hosny at ¶ 64: For example, in response to a message, the edge node computing system may generate or retrieve an updated encryption key for the smart card and transmit the updated encryption key to a card reader for writing to the smart card.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calman to also write an encryption key to the programmable card as disclosed in Hosny.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transactions made using the programmable card.
However, the combination of Calman and Hosny fails to disclose, but Garrett, an analogous art of mobile device communication methods, discloses using a short-range wireless connection to transmit data from a mobile device to another device (see Garrett at ¶ 3: Near-field Communication (NFC) is a set of communication protocols that enable two electronic devices, one of which is usually a portable device such as a smartphone, to establish communication by bringing them within 4 cm (1.6 in) of each other.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calman to use near-field communication to communicate the data between the mobile device and the general purpose card interface using the techniques disclosed in Garrett.  One of ordinary skill in the art would have been motivated to do so as it is one of a number of known data communication methods between devices.  Further, as shown in FIG. 8A, the mobile device and the general purpose card interface are in close proximity to each other, which further suggests that NFC may be used.
However, the combination of Calman, Hosny, and Garrett fails to disclose, but Lewis, an analogous art of card readers/writers, discloses:
a roller assembly, within the card dispenser, configured to move the card from the card feeder to one or more components within the card dispenser and back to the card feeder; (see Lewis at ¶ 353: In other embodiments, the card reader can include each of the contact components (rollers, balls, etc.) that movingly contact a card, the drive device (e.g., motor) which imparts drive to the contact components, and the processor which controls the drive device to follow one or more predetermined (programmed) jitter patterns.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calman so that the general purpose card interface includes a roller assembly as disclosed in Lewis.  One of ordinary skill in the art would have been motivated to do so to align the card so that it is in the proper position to be written to.

Per Claim 2: The combination of Calman, Hosny, Garrett, and Lewis discloses the subject matter of claim 1, from which claim 2 depends.  Calman further discloses:
wherein causing the portion of the card data to be rendered comprises causing the card identifier to be rendered on the electrophoretic display of the card. (see Calman at ¶ 62: Any type of card identifiers may be included and encoded by the e-ink encoder 297 including alpha-numeric characters, bar codes, photographs, etc.)

Per Claim 3: The combination of Calman, Hosny, Garrett, and Lewis discloses the subject matter of claim 1, from which claim 3 depends.  However, the combination of Calman and Hosny fails to disclose, but Garrett discloses:
detect proximity of the mobile device of the user; (see Garrett at ¶ 3: Near-field Communication (NFC) is a set of communication protocols that enable two electronic devices, one of which is usually a portable device such as a smartphone, to establish communication by bringing them within 4 cm (1.6 in) of each other. In the art, one device us usually an interrogation device and one is a mobile device.)
establish, based on the detection, the short-range wireless connection with the mobile device; and (see Garrett at ¶ 3: Near-field Communication (NFC) is a set of communication protocols that enable two electronic devices, one of which is usually a portable device such as a smartphone, to establish communication by bringing them within 4 cm (1.6 in) of each other. In the art, one device us usually an interrogation device and one is a mobile device.)
transmit a request for the card data to the mobile device. (see Garrett at ¶ 3: Near-field Communication (NFC) is a set of communication protocols that enable two electronic devices, one of which is usually a portable device such as a smartphone, to establish communication by bringing them within 4 cm (1.6 in) of each other. In the art, one device us usually an interrogation device and one is a mobile device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calman to use near-field communication to communicate the data between the mobile device and the general purpose card interface using the techniques disclosed in Garrett.  One of ordinary skill in the art would have been motivated to do so as it is one of a number of known data communication methods between devices.  Further, as shown in FIG. 8A, the mobile device and the general purpose card interface are in close proximity to each other, which further suggests that NFC may be used.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman, Hosny, Garrett, and Lewis as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2022/0051248 to Gandhi.
Per Claim 4: The combination of Calman, Hosny, Garrett, and Lewis discloses the subject matter of claim 1, from which claim 4 depends.  However, the combination of Calman, Hosny, Garrett, and Lewis fails to disclose, but Gandhi, an analogous art of payment card restrictions, discloses:
wherein the card data comprises card use parameters related to categories and threshold values associated with the categories, the card use parameters comprising a card use parameter associated with the card identifier. (see Gandhi at ¶ 108: User 608 may adjust the maximum credit limit at any time. At 606, user 608 may adjust the maximum credit limit to $750.00. This change may automatically be reflected and saved on the E-SIM card stored on ‘John's’ smart card 602. The change may also be displayed on the touch screen of smart card 602.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calman so that restrictions may be stored on the payment card using the techniques disclosed in Gandhi.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transactions attempted using the programmable card.

Claim(s) 5-10 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman, Hosny, and Garrett.
Per Claim 5: Calman discloses:
An apparatus comprising: (see Calman at ¶ 73: FIGS. 8A and 8B illustrate some embodiments in which the general purpose interface 295 is integrated with or removably attached to a mobile device 200.)
a card receiver configured to receive a card; (see Calman at ¶ 73: FIGS. 8A and 8B illustrate some embodiments in which the general purpose interface 295 is integrated with or removably attached to a mobile device 200.  See also FIG. 8A, which depicts an opening in the general purpose interface 295 that receives the rewritable card 400.)
a processor configured to receive card data from a user device of a user over a [[wireless]] connection, the card data comprising (i) a card identifier of a plurality of card identifiers associated with an account of the user and [[(ii) an encryption key for encrypting the card identifier]]; and (see Calman at ¶ 72: As illustrated, the mobile wallet application 300 may display any data needed or desired relating to the vehicle. In this embodiment, the payment vehicle data displayed on the mobile device display 230 includes the account number, expiration date, CVV number, user name, issuing bank and a customer service telephone number. Button 700 is included in the application to instruct the general purpose card interface 295 to “Make Card” to which the magstripe encoder 296 may write data to the magnetic strip 450 of the general purpose card 400 and the e-ink encoder 297 may generate the desired data/graphics to be displayed on the one or more displays 450 of the general purpose card 400.  See also ¶ 62: As illustrated, any number of payment vehicles may be contained within the mobile wallet application 300. For instance, the mobile wallet application 300 may include payment vehicle 1 301, payment vehicle 2 302, payment vehicle 3 303, and up to any number of payment vehicles “N” 305 as illustrated. “N” may be any number desired, but will generally be from 0-20, such as 1-10, and in some embodiments 1-5.)
a card writer configured to: (see Calman at FIG. 2: E-ink encoder 297)
apply power to the card; (see Calman at ¶ 66: In a particular embodiment, the card 400 does not include any sort of power source for the electronic ink image displays 430. As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.)
while the power is applied to the card, write or overwrite the card data to memory of the card causing at least a portion of the card data to be rendered on an outer surface of the card; and (see Calman at ¶ 66: In a particular embodiment, the card 400 does not include any sort of power source for the electronic ink image displays 430. As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.)
stop application of the power to the card. (see Calman at ¶ 66: In a particular embodiment, the card 400 does not include any sort of power source for the electronic ink image displays 430. As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.  See also ¶ 60: Many of the technologies can hold static text and images indefinitely without using electricity, while allowing images to be changed later.)
However, Calman fails to disclose, but Hosny discloses writing an encryption key to a payment card (see Hosny at ¶ 64: For example, in response to a message, the edge node computing system may generate or retrieve an updated encryption key for the smart card and transmit the updated encryption key to a card reader for writing to the smart card.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calman to also write an encryption key to the programmable card as disclosed in Hosny.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transactions made using the programmable card.
However, the combination of Calman and Hosny fails to disclose, but Garrett discloses using a wireless connection to transmit data from a mobile device to another device (see Garrett at ¶ 3: Near-field Communication (NFC) is a set of communication protocols that enable two electronic devices, one of which is usually a portable device such as a smartphone, to establish communication by bringing them within 4 cm (1.6 in) of each other.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calman to use near-field communication to communicate the data between the mobile device and the general purpose card interface using the techniques disclosed in Garrett.  One of ordinary skill in the art would have been motivated to do so as it is one of a number of known data communication methods between devices.  Further, as shown in FIG. 8A, the mobile device and the general purpose card interface are in close proximity to each other, which further suggests that NFC may be used.

Per Claim 6: The combination of Calman, Hosny, and Garrett discloses the subject matter of claim 5, from which claim 6 depends.  Calman further discloses:
wherein causing the portion of the card data to be rendered comprises causing the card identifier to be rendered on the outer surface of the card. (see Calman at ¶ 66: In a particular embodiment, the card 400 does not include any sort of power source for the electronic ink image displays 430. As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.  See also ¶ 60: Many of the technologies can hold static text and images indefinitely without using electricity, while allowing images to be changed later.)

Per Claim 7: The combination of Calman, Hosny, and Garrett discloses the subject matter of claim 5, from which claim 7 depends.  Calman further discloses:
wherein the card writer is configured to power the card to enable the writing or overwriting of the card data to the memory of the card. (see Calman at ¶ 66: In a particular embodiment, the card 400 does not include any sort of power source for the electronic ink image displays 430. As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.)

Per Claim 8: The combination of Calman, Hosny, and Garrett discloses the subject matter of claim 5, from which claim 8 depends.  Calman further discloses:
wherein at least a portion of the card data rendered on the outer surface of the card comprises causing the portion of the card data to be rendered on an electrophoretic display of the card. (see Calman at ¶ 66: In a particular embodiment, the card 400 does not include any sort of power source for the electronic ink image displays 430. As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.)

Per Claim 9: The combination of Calman, Hosny, and Garrett discloses the subject matter of claim 8, from which claim 9 depends.  Calman further discloses:
wherein the card writer is configured to power the electrophoretic display of the card, the powering of the electrophoretic display of the card enabling the portion of the card data to be rendered on the electrophoretic display responsive to the writing or overwriting of the card data on the memory of the card. (see Calman at ¶ 66: In a particular embodiment, the card 400 does not include any sort of power source for the electronic ink image displays 430. As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.)

Per Claim 10: The combination of Calman, Hosny, and Garrett discloses the subject matter of claim 5, from which claim 10 depends.  Calman further discloses:
wherein the card writer is configured to erase information previously rendered on the outer surface of the card. (see Calman at ¶ 66: As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.)

Per Claim 14: Calman discloses:
An apparatus comprising: (see Calman at ¶ 73: FIGS. 8A and 8B illustrate some embodiments in which the general purpose interface 295 is integrated with or removably attached to a mobile device 200.) 
a card receiver configured to receive a card; (see Calman at ¶ 73: FIGS. 8A and 8B illustrate some embodiments in which the general purpose interface 295 is integrated with or removably attached to a mobile device 200.  See also FIG. 8A, which depicts an opening in the general purpose interface 295 that receives the rewritable card 400.)
a processor configured to receive, over a [[wireless]] connection, card data comprising (i) a card identifier of a plurality of card identifiers associated with an account of a user and [[(ii) an encryption key for encrypting the card identifier]]; and (see Calman at ¶ 72: As illustrated, the mobile wallet application 300 may display any data needed or desired relating to the vehicle. In this embodiment, the payment vehicle data displayed on the mobile device display 230 includes the account number, expiration date, CVV number, user name, issuing bank and a customer service telephone number. Button 700 is included in the application to instruct the general purpose card interface 295 to “Make Card” to which the magstripe encoder 296 may write data to the magnetic strip 450 of the general purpose card 400 and the e-ink encoder 297 may generate the desired data/graphics to be displayed on the one or more displays 450 of the general purpose card 400.  See also ¶ 62: As illustrated, any number of payment vehicles may be contained within the mobile wallet application 300. For instance, the mobile wallet application 300 may include payment vehicle 1 301, payment vehicle 2 302, payment vehicle 3 303, and up to any number of payment vehicles “N” 305 as illustrated. “N” may be any number desired, but will generally be from 0-20, such as 1-10, and in some embodiments 1-5.)
a card writer configured to: (see Calman at FIG. 2: E-ink encoder 297)
apply power to the card; (see Calman at ¶ 66: In a particular embodiment, the card 400 does not include any sort of power source for the electronic ink image displays 430. As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.)
while the power is applied to the card, render at least a portion of the card data on an outer surface of the card; and (see Calman at ¶ 66: In a particular embodiment, the card 400 does not include any sort of power source for the electronic ink image displays 430. As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.)
stop application of the power to the card. (see Calman at ¶ 66: In a particular embodiment, the card 400 does not include any sort of power source for the electronic ink image displays 430. As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.  See also ¶ 60: Many of the technologies can hold static text and images indefinitely without using electricity, while allowing images to be changed later.)
However, Calman fails to disclose, but Hosny discloses writing an encryption key to a payment card (see Hosny at ¶ 64: For example, in response to a message, the edge node computing system may generate or retrieve an updated encryption key for the smart card and transmit the updated encryption key to a card reader for writing to the smart card.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calman to also write an encryption key to the programmable card as disclosed in Hosny.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transactions made using the programmable card.
However, the combination of Calman and Hosny fails to disclose, but Garrett discloses using a wireless connection to transmit data from a mobile device to another device (see Garrett at ¶ 3: Near-field Communication (NFC) is a set of communication protocols that enable two electronic devices, one of which is usually a portable device such as a smartphone, to establish communication by bringing them within 4 cm (1.6 in) of each other.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calman to use near-field communication to communicate the data between the mobile device and the general purpose card interface using the techniques disclosed in Garrett.  One of ordinary skill in the art would have been motivated to do so as it is one of a number of known data communication methods between devices.  Further, as shown in FIG. 8A, the mobile device and the general purpose card interface are in close proximity to each other, which further suggests that NFC may be used.
 
Per Claim 15: The combination of Calman, Hosny, and Garrett discloses the subject matter of claim 14, from which claim 15 depends.  Calman further discloses:
wherein causing the portion of the card data to be rendered comprises causing the card identifier to be rendered on the outer surface of the card. (see Calman at ¶ 66: In a particular embodiment, the card 400 does not include any sort of power source for the electronic ink image displays 430. As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.  See also ¶ 60: Many of the technologies can hold static text and images indefinitely without using electricity, while allowing images to be changed later.)

Per Claim 16: The combination of Calman, Hosny, and Garrett discloses the subject matter of claim 14, from which claim 16 depends.  Calman further discloses:
wherein the card writer is configured to power the card and write the card data to memory of the card during the powering of the card. (see Calman at ¶ 66: In a particular embodiment, the card 400 does not include any sort of power source for the electronic ink image displays 430. As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.)

Per Claim 17: The combination of Calman, Hosny, and Garrett discloses the subject matter of claim 16, from which claim 17 depends.  Calman further discloses:
wherein causing the portion of the card data to be rendered comprises causing the portion of the card data to be rendered on an electrophoretic display of the card. (see Calman at ¶ 66: In a particular embodiment, the card 400 does not include any sort of power source for the electronic ink image displays 430. As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.)

Per Claim 18: The combination of Calman, Hosny, and Garrett discloses the subject matter of claim 17, from which claim 18 depends.  Calman further discloses:
wherein the card writer is configured to power the electrophoretic display of the card, the powering of the electrophoretic display of the card enabling the portion of the card data to be rendered on the electrophoretic display responsive to the writing of the card data on the memory of the card. (see Calman at ¶ 66: In a particular embodiment, the card 400 does not include any sort of power source for the electronic ink image displays 430. As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.)

Per Claim 19: The combination of Calman, Hosny, and Garrett discloses the subject matter of claim 14, from which claim 19 depends.  Calman further discloses:
wherein the card writer is configured to erase information previously rendered on the outer surface of the card. (see Calman at ¶ 66: As will be understood by those skilled in the art, the e-ink encoder 297 may encode the displays 430 with the desired images and the images will remain until cleared by general purpose card interface 295.)

Claim(s) 11-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman, Hosny, and Garrett as applied to claims 5 and 14 above, and further in view of Gandhi.
Per Claim 11: The combination of Calman, Hosny, and Garrett discloses the subject matter of claim 5, from which claim 11 depends.  However, the combination of Calman, Hosny, and Garrett fails to disclose, but Gandhi discloses:
wherein the card data comprises card use parameters related to categories and threshold values associated with the categories, the card use parameters comprising a card use parameter associated with the card identifier. (see Gandhi at ¶ 108: User 608 may adjust the maximum credit limit at any time. At 606, user 608 may adjust the maximum credit limit to $750.00. This change may automatically be reflected and saved on the E-SIM card stored on ‘John's’ smart card 602. The change may also be displayed on the touch screen of smart card 602.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calman so that restrictions may be stored on the payment card using the techniques disclosed in Gandhi.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transactions attempted using the programmable card.

Per Claim 12: The combination of Calman, Hosny, and Garrett discloses the subject matter of claim 5, from which claim 12 depends.  However, the combination of Calman, Hosny, and Garrett fails to disclose, but Gandhi discloses:
wherein the card data comprises card use parameters related to categories and threshold values associated with the categories, the card use parameters comprising a first card use parameter associated with the card identifier and a second card use parameter associated with a second card identifier of the plurality of card identifiers associated with the account of the user. (see Gandhi at ¶ 108: User 608 may adjust the maximum credit limit at any time. At 606, user 608 may adjust the maximum credit limit to $750.00. This change may automatically be reflected and saved on the E-SIM card stored on ‘John's’ smart card 602. The change may also be displayed on the touch screen of smart card 602.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calman so that restrictions may be stored on the payment card using the techniques disclosed in Gandhi.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transactions attempted using the programmable card.

Per Claim 13: The combination of Calman, Hosny, Garrett, and Gandhi discloses the subject matter of claim 12, from which claim 13 depends.  However, the combination of Calman, Hosny, and Garrett fails to disclose, but Gandhi discloses:
wherein causing the portion of the card data to be rendered comprises causing the card identifier and the second card identifier to be rendered on the outer surface of the card. (see Gandhi at FIG. 3: Four card identifiers are displayed on the outer surface of the payment card)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calman so that multiple payment cards are displayed for use on the programmable card as disclosed in Gandhi.  One of ordinary skill in the art would have been motivated to do so to enable the programmable card user to present multiple cards for a transaction in case restrictions on one card made the card unavailable for use, thereby enhancing the user experience.

Per Claim 20: The combination of Calman, Hosny, and Garrett discloses the subject matter of claim 14, from which claim 20 depends.  However, the combination of Calman, Hosny, and Garrett fails to disclose, but Gandhi discloses:
wherein the card data comprises card use parameters related to categories and threshold values associated with the categories, the card use parameters comprising a card use parameter associated with the card identifier. (see Gandhi at ¶ 108: User 608 may adjust the maximum credit limit at any time. At 606, user 608 may adjust the maximum credit limit to $750.00. This change may automatically be reflected and saved on the E-SIM card stored on ‘John's’ smart card 602. The change may also be displayed on the touch screen of smart card 602.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calman so that restrictions may be stored on the payment card using the techniques disclosed in Gandhi.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transactions attempted using the programmable card. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2013/0146661 discloses a smart phone casing and information exchange system which enables a user to carry a single system that merges the digital and telecommunications necessities of the individual with the personalized cards, membership accounts, consumer credit and/or medical insurance or health information in a single source protected both physically with a hardened case, and digitally with appropriate safeguards for electronic protection.
U.S. Patent Pub. No. 2015/0242845 discloses a portable electronic card system and a method for manufacturing a rewritable plastic card. The portable electronic card system includes: a portable personal electronic device, a rewritable plastic card and a writing device. The portable personal electronic device is used for obtaining a certificated code and a personal information from a database by internet. The rewritable plastic card has a rewritable storage device for storing the personal information. The writing device electrically connects to the portable personal electronic device, and is used for writing the personal information into the rewritable plastic card.
U.S. Patent Pub. No. 2016/0180306 discloses a system for reprogramming a transaction card may include a reprogrammable microchip transaction card, an account provider system, and a mobile device. A reprogrammable transaction card may include an embedded microprocessor chip, or integrated circuit (IC), housing various modules to provide card capabilities, such as transaction capabilities, security capabilities, and reprogramming capabilities. An account provider system may include a number of servers and computers, each equipped with storage and modules programmed with various capabilities, such as, storing cardholder data, transaction processing, and/or transaction card reprogramming. A user device may include various hardware and software components, such as a Near Field Communication (NFC) hardware and software components, one or more processors, various input/output interfaces, and/or modules, such as transaction processing modules and transaction card resetting modules. Each component of the system may communicate with each other in order to reprogram the transaction card.
U.S. Patent Pub. No. 2016/0321663 discloses systems and methods are disclosed for allocating funds from a primary account to one or more configurable payment cards for use in a payment transaction. An electronic transaction system includes an account database storing account and configurable card data for a user. A budget module enables the user to allocate funds to various virtual accounts and assign configurable cards to each virtual account, and configure resource limitations and use restrictions on each virtual account and configurable card. A user device provides an interface for managing the account, budget and configurable card information and receives a real-time account, budget and configurable card information. The configurable cards may be used to make payments through a merchant's point-of-sale system which interfaces with the electronic transaction system to authenticate the card transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685